
	

114 S2634 IS: One Health Act of 2016
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2634
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish an interagency One Health Program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the One Health Act of 2016.
		2.Interagency One Health Program
 (a)In generalThe President, acting through the National Science and Technology Council, shall coordinate and support a national, interagency One Health Program to address infectious diseases in animals and the environment, and to help prevent the transmission of known and emerging infectious diseases between animal populations and human populations.
			(b)National One Health Framework
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Director of the Office of Science and Technology Policy, in cooperation with the National Science and Technology Council, shall develop and submit to Congress a One Health Framework (referred to in this section as the framework) for coordinated Federal activities under the One Health Program.
 (2)Contents of frameworkThe framework described in paragraph (1) shall describe existing efforts and contain recommendations for building upon and complementing the activities of the Centers for Disease Control and Prevention, the Food and Drug Administration, the Department of Agriculture, the United States Agency for International Development, the Environmental Protection Agency, the National Institutes of Health, the Department of Homeland Security, the Department of the Interior, and other departments and agencies, as appropriate, and shall—
 (A)identify and describe, as appropriate, activities of Federal agencies and departments under the One Health Program;
 (B)for the 10-year period beginning in the year the framework is submitted, establish Federal goals and priorities that most effectively advance—
 (i)scientific understanding of the connections between human, animal, and environmental health; and (ii)workforce development to prevent and respond to zoonotic disease outbreaks in animals and humans;
 (C)describe specific activities required to achieve the goals and priorities described in subparagraph (B), such as competitive research grant programs, training and support for scientists, engagement of nongovernmental entities, and participation in international collaborations and research efforts;
 (D)identify and expand partnerships among Federal agencies, States, academic institutions, nongovernmental organizations, and private entities in order to develop new approaches for reducing hazards to human health from animal and environmental sources and to strengthen understanding of the value of an integrated approach under the One Health Program to addressing public health threats in a manner that prevents duplication; and
 (E)provide recommendations to Congress regarding additional action or legislation that may be required to assist in establishing the One Health Program.
					3.National One Health Initiative
 (a)EstablishmentAs part of the interagency One Health Program, in coordination with the Centers for Disease Control and Prevention, the Food and Drug Administration, the Department of Agriculture, the United States Agency for International Development, the Environmental Protection Agency, the National Institutes of Health, the Department of Homeland Security, the Department of the Interior, and other departments and agencies, as appropriate, the President, acting through the One Health Program shall establish a One Health Initiative to coordinate and implement research and field activities of the Federal Government related to the role of animals and the environment in human health, as described in subsection (b).
 (b)ActivitiesUnder the One Health Initiative established under subsection (a), members of the One Health Program shall provide support for activities in furtherance of the goals and priorities under the One Health Framework described in section 2(b), including through—
 (1)entering into cooperative agreements with, and awarding grants to, public or private entities, including States, nongovernmental entities, academic institutions, nonprofit organizations, and privately funded philanthropic organizations in order to cover all or part of the costs associated with establishing or strengthening efforts described in the One Health Initiative; and
 (2)awarding grants to States for the purpose of establishing One Health national centers of excellence, with preference given to States that match Federal grant funds with State funds or funds obtained through State partnerships with private entities, academic institutions, or nonprofit organizations.
 (c)One Health national centers of excellenceCenters of excellence established under subsection (b)(2) shall carry out activities of the type described in the One Health Framework under section 2(b), including supporting One Health workforce training and bringing together the animal, environmental, and human health workforce to coordinate disease surveillance and prevention efforts.
			(d)Authorization of appropriations
 (1)In generalTo carry out the One Health Initiative under this section, there are authorized to be appropriated $50,000,000 for the period of fiscal years 2016 through 2020.
 (2)Allocation of fundsOf the amounts appropriated under paragraph (1), not less than 50 percent shall be allocated to supporting the national centers of excellence under subsection (b)(2).
 4.Leveraging international supportIn carrying out section 2, the President shall direct representatives of the United States to appropriate international bodies, including the multilateral development banks, the World Health Organization, the Food and Agriculture Organization of the United Nations, and the World Organization for Animal Health, to use the influence of the United States, consistent with the broad development goals of the United States, to advocate that each such body—
 (1)commit to adopting approaches consistent with the One Health Initiative under section 3 to address animal and environmental sources of public health threats prior to their introduction into human populations, including increased coordination and collaboration between human, animal, and environmental health officials;
 (2)provide technical assistance to the regulatory authorities of governments to remove unnecessary barriers to investment in programs similar to the One Health Initiative programs under section 3; and
 (3)utilize clear, accountable, and metric-based targets, consistent with the Global Health Security Agenda, to measure the effectiveness of such initiatives.
			
